Citation Nr: 0336104	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In this case, the RO has not addressed the veteran's claims 
for increased evaluations for his knee disorders since the 
issuance of a Statement of the Case in October 2002.  The 
veteran, however, underwent a further VA examination in 
October 2002, and the report of this examination includes 
findings and diagnoses pertaining to his knees.  The failure 
of the RO to issue a Supplemental Statement of the Case 
following this examination constitutes a procedural error 
warranting correction by the RO.  See 38 C.F.R. §§ 19.9, 
19.31 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should notify the 
veteran of the provisions of the VCAA, 
inform him of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of VA and the veteran in obtaining 
relevant evidence.  

2.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the veteran's claims of 
entitlement to increased evaluations for 
patellofemoral syndrome of the right and 
left knees.  If the determination of 
either claim remains less than fully 
favorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


